internal_revenue_service number info release date index number robert p bartek ph d magical wonders daycare center inc sixth avenue ford city pa department of the treasury washington dc third party communication none date of communication not applicable_person to contact susanna rose id no telephone number refer reply to cc psi genin-107710-05 date date dear dr bartek this letter responds to your inquiry dated date relating to a late election under subchapter_s for the taxable_year automatic relief is unavailable under revproc_97_48 because the entity’s first tax_return was filed late similarly you are ineligible for relief pursuant to revproc_2003_43 because the window period has closed generally to request relief for a late s_corporation or entity classification election you must request a private_letter_ruling plr from the national_office the procedures for requesting a plr are set forth in revproc_2005_1 copy enclosed the standard user_fee for a plr request is dollar_figure however if the entity’s gross_income was less than dollar_figure million on the tax_return it may pay the reduced user_fee in the amount of dollar_figure in order for the lower fee to be accepted you must include a statement verifying the entity’s gross_income for the last 12-month taxable_period otherwise you will be billed for the higher fee if you decide to submit a formal request for a plr please follow the sample format shown in appendix b of revproc_2005_1 your request must include required procedural statements a user_fee check and documents to substantiate your intent to be an s_corporation please refer your ruling_request to the following address attn cc pa t p o box ben franklin station washington dc direct to cc psi genin-107710-05 incidentally the irs has developed two compact discs cds to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an onli ne classroom is available at www irs gov businesses small this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office at sincerely s dianna k miosi dianna k miosi chief branch office of associate chief_counsel passthroughs special industries enclosure revproc_2005_1
